     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CHANTAL R. JENKINS, PA SBN 307531
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8931
 7          Facsimile: (415) 744-0134
            E-Mail: Chantal.Jenkins@ssa.gov
 8
     Attorneys for Defendant
 9
                                      UNITED STATES DISTRICT COURT
10
                                  EASTERN DISTRICT OF CALIFORNIA
11
                                         SACRAMENTO DIVISION
12
13
     TRESA LEE WIEBE,                               ) 2:19-cv-01861-EFB
14                                                  )
                     Plaintiff,                     ) STIPULATION AND PROPOSED ORDER
15                                                  ) FOR AN EXTENSION OF TIME
          vs.                                       )
16   ANDREW SAUL,                                   )
     Commissioner of Social Security,               )
17                                                  )
                     Defendant.                     )
18                                                  )
                                                    )
19
20
             IT IS HEREBY STIPULATED, by and between the parties, through their respective
21
     counsel of record, that Defendant shall have a 7-day extension of time from February 24, 2020 to
22
     March 2, 2020 to respond to Plaintiff’s motion for summary judgment. Defendant’s counsel was
23
     recently assigned discovery requests in a federal court employment case and has to provide the
24
     responses by next week. Counsel, therefore, requests additional time to review the record and
25
     draft the brief for this case.
26
             This request is made in good faith with no intention to unduly delay the proceedings.
27
28


                                                     1
 1          The parties further stipulate that the Court’s Scheduling Order shall be modified
 2   accordingly.
 3          Counsel apologizes to the Court for any inconvenience caused by this delay.
 4
 5                                               Respectfully submitted,
 6
     Dated: February 21, 2020                    /s/ Meghan O. Lambert by Chantal R. Jenkins*
 7                                               *As authorized via email on February 21, 2020
                                                 Meghan O. Lambert, Esq.
 8                                               Attorney for Plaintiff
 9
10   Dated: February 21, 2020                    McGREGOR W. SCOTT
                                                 United States Attorney
11                                               DEBORAH LEE STACHEL
12                                               Regional Chief Counsel, Region IX
                                                 Social Security Administration
13
14                                        By:    /s/ Chantal R. Jenkins
15                                               CHANTAL R. JENKINS
                                                 Special Assistant United States Attorney
16
17
18
                                                 ORDER
19
20
21   APPROVED AND SO ORDERED.

22
     Dated: February 24, 2020                    _______________________________________
23                                               THE HONORABLE EDMUND F. BRENNAN
                                                 United States Magistrate Judge
24
25
26
27
28


                                                     2
